                  Case 1:20-cv-10278-VEC Document 19
                                                  18 Filed 02/23/21
                                                           02/22/21 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                                  United States Attorney
                                                                  Southern District of New York


       MEMO ENDORSED
                                                                  86 Chambers Street
                                                                  New York, New York 10007

                                                                  February 22, 2021


                                                                                         USDC SDNY
         VIA ECF                                                                         DOCUMENT
         Hon. Valerie E. Caproni                                                         ELECTRONICALLY FILED
         United States District Judge                                                    DOC #:
         United States District Court                                                    DATE FILED: 2/23/2021
         40 Foley Square
         New York, New York 10007

                 Re:     Matzinger v. Kendall, et al., No. 20 Civ. 10278 (VEC)

         Dear Judge Caproni:

                 This Office represents the government in this action in which the plaintiff seeks an order
         compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Petition for
         Alien Entrepreneur (Form I-526). On behalf of the government, I write respectfully to request that
         the initial conference presently scheduled for March 5, 2021, be adjourned to at least one week
         after April 12, 2021.

                 The extension is respectfully requested because this Office was not served with the
         complaint pursuant to Rule 4(i)(1) of the Federal Rules of Civil Procedure and was only recently
         notified of this action by USCIS. After discussions between counsel, the parties have agreed to
         consider service to have been completed as of February 11, 2021, notwithstanding the above. The
         government is presently investigating the facts and circumstances underlying this action and
         respectfully requests that the conference be adjourned until after the April 12, 2021 date for its
         response to the complaint. This is the government’s first request to adjourn the initial conference.
         Plaintiff’s counsel consents to this request.

                 I thank the Court for its consideration of this letter.

                                                                  Respectfully submitted,
Application GRANTED. The initial pretrial
conference is adjourned to April 16, 2021 at 10:00                AUDREY STRAUSS
a.m. The parties' joint letter is due by April 8, 2021.           United States Attorney

SO ORDERED.                                                 By:    s/ Michael J. Byars
                                                                  MICHAEL J. BYARS
                                                                  Assistant United States Attorney
                                                                  Telephone: (212) 637-2793
                                                                  Facsimile: (212) 637-2786
HON. VALERIE CAPRONI                                              E-mail: michael.byars@usdoj.gov
UNITED STATES DISTRICT JUDGE
                                                2/23/2021

         cc: Counsel of record (via ECF)
